Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: In claim 1 line 10 and claim 14 line 12, the claim has been amended from “spacer layer” to recite “spacer” by deleting [layer] while in the applicant left “space layer” in the rest of the claims as originally introducing the element. However, Applicant has not amended all further recitations of the element in the claims or any claims depending therefrom.  Therefore, appropriate correction is required.

 Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-15 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant argues the term “’spacer’ cannot be met by a structure in Oh that has been relied upon to meet other claim language” arguing that because the housing of Oh has been used to meet the second substrate limitation of the present claim, the housing allegedly cannot be used to address the spacer limitations. Examiner respectfully disagrees because this is a fundamental mischaracterization of the Oh reference and the housing 110 described therein. Examiner respectfully submits the housing  is not merely a monolith as suggested by Applicant. Oh clearly references specific portions of the housing with various reference numerals (e.g., 113, 115 etc. ) and explains specific functions to each of these structures (see at least FIG. 2 and [0037]-[0039]). Furthermore, Examiner respectfully submits side structure 113 would serve to separate, or space apart, bottom portion 111 and the cover window 120 as disclosed by Oh at [0037]-[0039] and as would be obvious to one of ordinary skill in the art at the time of invention. Therefore, the claims stand rejected as properly addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 5, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0177160 A1 (hereinafter “Oh”) in view of Okuzumi et al., US 2017/0052617 A1 (hereinafter “Okuzumi”).
Regarding claim 1, Oh discloses a pressure sensing display module (see generally electronic device of FIGS. 1 and 8-11 with display module 130 and force sensing panel 240 described at [0087]), having a display area (see at least FIGS. 8 and 9 center portion serving as the display area of the electronic device where the display module 130 resides and as described at least at [0041]-[0050]) and a wiring area surrounding a periphery of the display area (see at least the region corresponding with the force sensor 240 being the wiring area as shown in FIGS. 8 and 9 with electrodes as arranged in the peripheral around the center hole 240s where the display area exists as illustrated in FIG. 9 and described at [0087]-[0094]), the pressure sensing display module comprising: 
a force sensitive unit provided in the wiring area (see at least FIG. 9 illustrating force sensing panel 240 with electrode part 241 described at [0087]-[0093]); and 
a display unit  (see at least FIG. 8 with display module 130 described at least at [0087] and [0040]-[0044]) provided corresponding to the display area (see at least FIG. 8 as illustrating the display 130 positioned within the display area as denoted in FIGS. 8 and 9 and the hole 240s described at [0087]-[0089]), 
wherein information generated by the display unit is displayed on the display area (see at least FIGS. 2 and 8 with images produced by display 130 being visible through the cover window 120 as [0039]-[0044])
a first substrate (see at least cover window 120 described at least at [0038] and FIGS. 2 and 8) and a second substrate (see at housing 110 described at least at [0037] and illustrated in FIGS. 2 and 8, this housing portion ), wherein the force sensitive unit is located between the first substrate and the second substrate (see at least 240 of FIG. 8 and 241 of FIG. 9, which is placed between 120 and 110’s portions 111 and 113 as described at [0087]), light emitted through (see at least FIGS. 2 and 8 with cover window 120 being transparent for light emitted by display 130 to be visible to a user described at [0037]-[0042], all light produced by the display 130 would need to go through the hollowed section of housing 110 and then go through window 120); and
a spacer located between the first substrate and the second substrate (see at least FIGS. 2 and 8 with receiving space of the housing 110 described at least at [0040], specifically sidewall 113                                                                                                                                                                                                                                                                                                                               for the housing 110, although not explicitly a separate layer, it would be obvious to one of ordinary skill that such a sidewall could be formed independently from the other portions of the housing, or manufactured using a different material based on the commonly understood manufacturing constraints and design choices), wherein the spacer layer defines a hollow area corresponding to the display area (see at least [0040] and FIGS. 2 and 8 describing this hollow space as receiving the display module), the force sensitive unit is located on a side of the second substrate adjacent to the first substrate (see at least placement of force sensing panel 240 placed between adjacently facing sides of substrate 120 and substrate 110, specifically stepped portion 115 as illustrated), and a thickness of the spacer layer is greater than a thickness of the force sensitive unit (see at least FIG. 8 and [0040] describing the receiving space and the height of the sidewall 113 of the housing 110 which is clearly thicker than the space between the cover 120 and of the stepped portion 115).
However, Oh does not explicitly teach the light emitted by the display unit penetrates through the second substrate and the first substrate sequentially. 
In the same field of endeavor, Okuzumi discloses an input device with a display and a spacer element 1132 wherein the light emitted by the display unit penetrates through the second substrate and the first substrate sequentially (see at least FIGS. 13-18 describing display panel 15 capable of shining through two layers, base portion (1036, 1136, etc.) and through light guiding unit (1094, 1194, etc.) of the button type operation unit 1124; further described at least at [0120]-[0124] and [0126]-[0128]).

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the input display device of Oh to incorporate the display placement and structure as disclosed by Okuzumi because the references are within the same field of endeavor, namely, input devices with integrated displays. The motivation to combine these references would have been to improve visibility of the input device for the intended and limited purpose (see Okuzumi at least at [0128]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 3, Oh in view of Okuzumi discloses the pressure sensing display module according to claim 2 (see above), wherein the display unit is located below the first substrate and the second substrate (see Oh at least FIG. 8 illustrating display 130 between cover window 120 and housing 110).

Regarding claim 4, Oh in view of Okuzumi discloses the pressure sensing display module according to claim 2 (see above), wherein the display unit is located inside the second substrate (see Oh at least FIG. 8 illustrating the display 130 is embedded within the recesses of the housing 110), or, the display unit is located on a side of the second substrate adjacent to the first substrate.

Regarding claim 5, Oh in view of Okuzumi discloses the pressure sensing display module according to claim 2 (see above), wherein the first substrate is a flexible substrate, such that pressure is transmitted from the first substrate to the force sensitive unit (see Oh at least [0039] with [0051] describing impact absorption by the cover window 120 and force sensing panel 240 of FIG. 8 described at [0104]).


Regarding claim 9, Oh in view of Okuzumi discloses the pressure sensing display module according to claim 1 (see above), wherein the first substrate is provided with an ink shielding layer on a side thereof adjacent to the second substrate (see Oh at least FIGS. 9 and 10 illustrating the substrate 240b described at [0091[ which would correspond to placement on one side of the cover 120 (i.e., first substrate) which faces the housing 110 (second substrate); the shielding layer corresponds to the force sensitive unit and is configured to shield the force sensitive unit (see Oh at least FIG. 10 illustrating the substrate shielding the electrodes of the force sensing unit 241-1 and 241-2).

Regarding claim 10, Oh in view of Okuzumi discloses the pressure sensing display module according to claim 9 (see above), wherein a sum of the thickness of the force sensitive unit and a thickness of the ink shielding layer is less than the thickness of the spacer layer  (see Oh at least FIG. 8 and [0040] describing the receiving space of the housing 110 which is clearly thicker than the space between the cover 120 and of the stepped portion 115 which houses the force sensing panel 240), and a gap is formed between the force sensitive unit and the ink shielding layer (See Oh at least FIG. 10 and [0093] illustrating AG or air gap between 240b and the electrodes 241-1 and 242-2).

Regarding claim 11, Oh in view of Okuzumi discloses the pressure sensing display module according to claim 1 (see above), wherein a plurality of force sensitive units are ring-shaped and distributed in the wiring area at intervals (see Oh at least FIGS. 8 and 9 illustrating the force sensitive unit 240 and 241 with a ring-shaped distribution as described at [0089]-[0094]).

Regarding claim 14, Oh discloses a panel (see at least FIG. 8 with rear cover 150 described at [0054]), comprising a button (see at least FIGS. 2 and 8 with up-down direction of the cover window 120 with the impact absorbing member 121 functioning as a button described at least at [0039]), the button comprising a pressure sensing display module (see generally electronic device of FIGS. 1 and 8-11 with display module 130 and force sensing panel 240 described at [0087]), the pressure sensing display module having a display area (see at least FIGS. 8 and 9 center portion serving as the display area of the electronic device where the display module 130 resides and as described at least at [0041]-[0050])  and a wiring area surrounding a periphery of the display area (see at least the region corresponding with the force sensor 240 being the wiring area as shown in FIGS. 8 and 9 with electrodes as arranged in the peripheral around the center hole 240s where the display area exists as illustrated in FIG. 9 and described at [0087]-[0094]), the pressure sensing display module comprising: a force sensitive unit provided in the wiring area (see at least FIG. 9 illustrating force sensing panel 240 with electrode part 241 described at [0087]-[0093]); and a display unit (see at least FIG. 8 with display module 130 described at least at [0087] and [0040]-[0044]) provided corresponding to the display area (see at least FIG. 8 as illustrating the display 130 positioned within the display area as denoted in FIGS. 8 and 9 and the hole 240s described at [0087]-[0089]), wherein information generated by the display unit is displayed on the display area  (see at least FIGS. 2 and 8 with images produced by display 130 being visible through the cover window 120 as [0039]-[0044]), and when the pressure sensing display module senses that the force sensitive unit is pressed, the button is selectively activated (see generally [0004]-[0006] describing resistive input known in the art, further FIGS. 2 and 8 describing detection of force input based on the z movement of the cover window which is a button function at least at [0039] and [0051]).
a first substrate (see at least cover window 120 described at least at [0038] and FIGS. 2 and 8) and a second substrate (see at housing 110 described at least at [0037] and illustrated in FIGS. 2 and 8, this housing portion ), wherein the force sensitive unit is located between the first substrate and the second substrate (see at least 240 of FIG. 8 and 241 of FIG. 9, which is placed between 120 and 110’s portions 111 and 113 as described at [0087]), light emitted through (see at least FIGS. 2 and 8 with cover window 120 being transparent for light emitted by display 130 to be visible to a user described at [0037]-[0042], all light produced by the display 130 would need to go through the hollowed section of housing 110 and then go through window 120); and
a spacer located between the first substrate and the second substrate (see at least FIGS. 2 and 8 with receiving space of the housing 110 described at least at [0040], specifically sidewall 113                                                                                                                                                                                                                                                                                                                               for the housing 110), wherein the spacer layer defines a hollow area corresponding to the display area (see at least [0040] and FIGS. 2 and 8 describing this hollow space as receiving the display module), the force sensitive unit is located on a side of the second substrate adjacent to the first substrate (see at least placement of force sensing panel 240 placed between adjacently facing sides of substrate 120 and substrate 110, specifically stepped portion 115 as illustrated), and a thickness of the spacer layer is greater than a thickness of the force sensitive unit (see at least FIG. 8 and [0040] describing the receiving space and the height of the sidewall 113 of the housing 110 which is clearly thicker than the space between the cover 120 and of the stepped portion 115).
However, Oh does not explicitly teach the light emitted by the display unit penetrates through the second substrate and the first substrate sequentially. 
In the same field of endeavor, Okuzumi discloses an input device with a display and a spacer element 1132 wherein the light emitted by the display unit penetrates through the second substrate and the first substrate sequentially (see at least FIGS. 13-18 describing display panel 15 capable of shining through two layers, base portion (1036, 1136, etc.) and through light guiding unit (1094, 1194, etc.) of the button type operation unit 1124; further described at least at [0120]-[0124] and [0126]-[0128]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the input display device of Oh to incorporate the display placement and structure as disclosed by Okuzumi because the references are within the same field of endeavor, namely, input devices with integrated displays. The motivation to combine these references would have been to improve visibility of the input device for the intended and limited purpose (see Okuzumi at least at [0128]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 15, Oh in view of Okuzumi discloses the panel according to claim 14 (see above), wherein the wiring area and the display area are located in a non-edge area of the panel (see at least FIGS. 2 and 8 illustrating both display and wiring area surrounded at least partially by the housing 110 as illustrated, therefore, both the display 130 and wiring area 240 are not at the edge of the panel).

Regarding claim 21, Oh in view of Okuzumi discloses the pressure sensing display module according to claim 1 (see above), further comprising the second substrate being spaced from the force sensitive unit such that the second substrate does not contact the force sensitive unit in the absence of force applied to the first substrate (see at least FIGS. 7 with the force sensing structure 140 being placed in a section below the display and at [0080]-[0082]).
Regarding claim 22, it is similar in scope to claim 21 above, and therefore, claim 22 is similarly analyzed and rejected as claim 21. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0177160 A1 (hereinafter “Oh”) in view of Okuzumi et al., US 2017/0052617 A1 (hereinafter “Okuzumi”) further in view of Livingston et al., US 2010/0259497 A1 (hereinafter “Livingston”).
Regarding claim 6, Oh in view of Okuzumi discloses the pressure sensing display module according to claim 2 (see above). 
However, Oh in view of Okuzumi does not explicitly disclose further comprising a decorative layer provided on a side of the first substrate adjacent to the second substrate, wherein a portion of the decorative layer corresponding to the display unit is provided with a decoration pattern.
In the same field of endeavor, Livingston discloses further comprising a decorative layer provided on a side of the first substrate adjacent to the second substrate (See at least FIGS. 1-5 with decorative backlight mask 22 as illustrated in FIG. 2 on a substrate 24 and described at least at [0016]-[0022]), wherein a portion of the decorative layer corresponding to the display unit is provided with a decoration pattern (see at least FIGS. 1 and 5 illustrating the display buttons with a pattern indicating the information as described at [0020]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input display of Oh in view of Okuzumi to incorporate the decorative layer as disclosed by Livingston because the references are within the same field of endeavor, namely, touch input devices with displays. The motivation to combine these references would have been to improve visibility on a display for certain indicia (see Livingston at least at [0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 7, Oh in view of Okuzumi discloses the pressure sensing display module according to claim 2 (see above).
 However, Oh in view of Okuzumi does not explicitly disclose further comprising a decorative layer provided inside the first substrate, wherein a portion of the decorative layer corresponding to the display unit is provided with a decoration pattern.
In the same field of endeavor, Livingston discloses further comprising a decorative layer provided inside the first substrate (See at least FIGS. 1-5 with decorative backlight mask 22 as illustrated in FIG. 3 with mask 22 being placed inside layers 12 and 24 serving as one layer and described at least at [0016]-[0022]), wherein a portion of the decorative layer corresponding to the display unit is provided with a decoration pattern (see at least FIGS. 1 and 5 illustrating the display buttons with a pattern indicating the information as described at [0020]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input display of Oh in view of Okuzumi to incorporate the decorative layer as disclosed by Livingston because the references are within the same field of endeavor, namely, touch input devices with displays. The motivation to combine these references would have been to improve visibility on a display for certain indicia (see Livingston at least at [0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Claims 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2017/0177160 A1 (hereinafter “Oh”) in view of Okuzumi et al., US 2017/0052617 A1 (hereinafter “Okuzumi”) further in view of Okada et al., US 6,841,743 B2 (hereinafter “Okada”).
Regarding claim 12, Oh in view of Okuzumi discloses the pressure sensing display module according to claim 2 (see above), wherein the force sensitive unit comprises a first resistor surrounding the display area (see at least FIGS. 8-9 with 241 described at [0089]-[0094]). 
However, Oh does not explicitly disclose a second resistor that is ring- shaped and arranged on an outer side of the first resistor away from the display area.
In the same field of endeavor, Okada discloses two resistance based circular input device wherein the second resistor that is ring- shaped and arranged on an outer side of the first resistor (see at least FIGS. 3 and 7 illustrating a plurality of concentric ring-shaped conductive portions in conjunction with the resistive layer with a center space therein; in FIG. 3, outer conductive layer 22B sits further away from the center as described at col. 3 lines 10-18) away from the display area (in the combination of references the second ring would be farther from the center where the display would be).  
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Oh in view of Okuzumi to incorporate the dual ring-shaped resistance input device as disclosed by Okada because the references are within the same field of endeavor, namely, touch input devices using resistive elements. The motivation to combine these references would have been to improved application with multiple levels of input in a smaller profile (see Okada at least at col. 1 lines 15-32). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim  13, Oh in view of Okuzumi further in view of Okada discloses the pressure sensing display module according to claim 12 (see above), wherein the first substrate is provided with an ink shielding layer on a side thereof adjacent to the second substrate(see Oh at least FIGS. 9 and 10 illustrating the substrate 240b described at [0091] which would correspond to placement on one side of the cover 120 (i.e., first substrate) which faces the housing 110 (second substrate)), the ink shielding layer comprises a first ink layer corresponding to the first resistor and a second ink layer corresponding to the second resistor (See Oh at least at FIGS. 9 and 10, and at least at [0091] it would be obvious to one of ordinary skill to produce multiple shielding layers corresponding to the resistors for the commonly understood benefits of improved manufacturing and adequate shielding of the resistors).

Regarding claim 18, it is similar in scope to claim 12 above; therefore, claim 18 is similarly analyzed and rejected as claim 12. 

Regarding claim 19, Oh in view of Okuzumi further in view of Okada discloses the panel according to claim 18 (see above), wherein when a resistance change rate of the first resistor is greater than a resistance change rate of the second resistor (see at least Okada FIGS. 4A-4B and FIGS. 8A-8C illustrating various forces required to engage the various resistive elements as described at least at col. 3 lines 66-end and col. 4, lines 1-13 further at col. 5, lines 62-end and col. 6, lines 1-34), and when the resistance change rate of the first resistor is greater than a critical threshold value, the button is activated (see at least Okada FIGS. 4A-4B and FIGS. 8A-8C illustrating various forces required to engage the various resistive elements as described at least at col. 3 lines 66-end and col. 4, lines 1-13 further at col. 5, lines 62-end and col. 6, lines 1-34; noting that the force inputted would serve as the critical threshold value needed to activate the button).

Regarding claim 20, Oh in view of Okuzumi further in view of Okada discloses the panel according to claim 18 (see above), wherein when a resistance change rate of the first resistor is less than a resistance change rate of the second resistor, the button is turned off or deactivated (see at least Okada FIGS. 4A-4B and FIGS. 8A-8C illustrating various forces required to engage the various resistive elements as described at least at col. 3 lines 66-end and col. 4, lines 1-13 further at col. 5, lines 62-end and col. 6, lines 1-34; generally describing activation and deactivation therein). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623     
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623